Citation Nr: 1515871	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for major depressive disorder secondary to service connected residuals of left great toe proximal phalanx avulsion fracture.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's major depressive disorder was caused or aggravated by his service connected residuals of left great toe proximal phalanx avulsion fracture.


CONCLUSION OF LAW

The criteria for an award of service connection for major depressive disorder have not been met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In October 2010, December 2010, and January 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2010, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed all the relevant issues.  She also provided a November 2011 addendum opinion that is also adequate in addressing the new medical evidence.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In this case, the Veteran has never claimed that his depression is directly related to service.  Instead, he contends that his depression is secondary to his service connected residuals of left great toe proximal phalanx avulsion fracture.

The service treatment records reflect no findings attributed to a psychiatric disability until approximately the time that the Veteran was discharged from service.  Specifically, the Veteran's February 1983 separation examination yielded normal findings with regards to the Veteran's feet/toes and mental state.  However, he completed a February 1983 Report of Medical History in which he indicated, by checked box, that he had depression or excessive worry.  He wrote that the Army "gets him down" and that "I just don't like the Army."  In the same Report of Medical History, he denied experiencing any foot problems.  He stated that "I am in good health and taking no medications."  

The Veteran filed a service connection claim for residuals of a broken toe in December 1992.  There was no evidence of residuals of a broken toe prior to the claim.  The claim was granted in June 1993, and the RO assigned a noncompensable rating.  In April 1996, the Veteran sought an increased rating for his toe.  He stated that the toe had been bothering him for three years.  Following a June 1996 VA examination, the RO issued a June 1996 rating decision that increased the rating to 10 percent effective May 13, 1996.  In a March 1999 statement, the Veteran claimed that the disability had increased in severity.  He underwent VA examinations in April 1999 and May 2001.  A 100 percent rating was granted effective August 6, 2004 based on surgical or other treatment necessitating convalescence.  A 10 percent rating was assigned effective October 1, 2004.  An August 2005 rating decision increased the rating to 20 percent effective October 1, 2004.  

Post service treatment records reflect that the Veteran presented for detoxification in November 1992.  He stated that his drug of choice was cocaine, and that he had been using since he was 21.  He also stated that he used beer (daily), liquor (twice per month), and marijuana (occasionally).  He also stated that he had previous treatment two years earlier with one month sobriety following treatment.  The Veteran was discharged in February 1993.  

A May 1993 Social Security Administration (SSA) Report of Contact reflects that the Veteran underwent a kidney biopsy and was diagnosed with nephrotic syndrome and hepatitis C.  He stated that he had not used alcohol or cocaine since November 1992.  In a May 1993 SSA Disability Report, the Veteran stated that he could not work "because I am feeling sick all the time.  The drugs and alcohol makes me not want to work at all because I'm sick all the time."  

A July 1996 correspondence from Dr. A.W. reflects that the Veteran had chronic renal failure.  Other diagnoses included hepatitis C, cocaine abuse, hypothyroidism, hypertension, and hemorrhoids.  He had symptoms of nausea, fatigue, and retching.  He also had symptoms of poor appetite and decreased energy, but Dr. A.W. noted that it was possible that these two symptoms were due to depression rather than renal failure.  He stated that the Veteran was disabled from fulltime employment due to fatigue and lack of energy.  A March 1997 correspondence from Dr. A.W. states that he has been treating the Veteran for several years, and that the Veteran became incapacitated in October 1995 due to advancing renal failure.  In a fatigue questionnaire, the Veteran stated that he could not stand for more than a few minutes, and he could not walk for long or short distances without stopping to catch his breath.  He stated that he felt exhausted when he climbs a flight of stairs.  He reported having this fatigue for approximately four years.  

The Veteran submitted a Clinical/Counseling Psychology report from Dr. H.J.C. dated in October 2010.  He stated that he was aware, through interview only, that the Veteran was rated 20 percent disabled due to an injury to his left great toe.  The Veteran reported that as a result of this disability, the quality of his life was diminished.  The examiner noted that the Veteran's history of drug and alcohol problems were silent.  The Veteran reported his in-service injury and stated that for some reason, his broken toe was not taken seriously, even though he was in considerable pain.  He stated that he was on crutches and could not walk.  He stated that he was seen as a malingerer.  He became angry at his treatment by colleagues.  He started to drink heavily in the service because the alcohol made it easier to cope with the pain.  He also reported using drugs, as they were easily accessible in the military.  He stated that he was given a drug test and it came back positive.  A battery commander wanted him to go to a drug rehabilitation program.  He reported that he would be discharged if he did not go.  He characterized his drinking and drug use as self-medication for his injury.  He also stated that he drank out of boredom.  He stated that racial problems existed in service, and his injury did not make things better.  Instead, he could not perform his duties and there were statements made about him being lazy.  He stated that since his initial injury, he has always experienced pain.  He also reported that he suffered from kidney disease and was on dialysis.  He reported that he took no pain killers for his kidney disease.    

The Veteran reported that after being discharged from service, he entered multiple rehabilitation programs and eventually stopped drinking.  

The Veteran reported that as a result of his service connected injury, he walked with a limp and was always compensating for pain.  He stated that he could not be active and play sports, run or jump. Any gross movement and shift of weight was painful.  He stated that it was difficult for him to play with his children.  He said it upset him that he could not do things that he could before the injury (jog, take walks, dance).  The Veteran also expressed that his occupational choices were affected.  He stated that he was always depressed because the injury made him feel older than he was.  The left big toe symptoms also caused difficulty sleeping.  

Upon examination, the Veteran was sad and clearly depressed.  He stated that he was always tired due to lack of sleep.  He also reported getting easily agitated and frustrated.  He expressed anger at his in-service supervisors who did not give him enough time off of his feet for the disability to heal.  The examiner diagnosed the Veteran with a major depressive disorder secondary to the injury to his great toe, left foot.  He also diagnosed alcoholism in remission (self-medication).  

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran sustained a foot injury in 1982, and that he was service connected for the residuals, which are rated at 20 percent disabling.  She noted the Report of Medical History in which the Veteran indicated that he was depressed because he disliked the Army.  She noted that there was no mention of any foot or toe injury.  Since the bottom of the report was not dated, she erroneously stated that it appeared that the report predated the foot injury (a date of February 1983 is noted on the front of the report).  

The Veteran once again reported that his depression began in the military and that he used alcohol and drugs as a means of self-medicating the disability.  He also stated that he was released from the military secondary to drug and alcohol abuse as well as rehab failure.  The examiner noted that the service treatment records fail to reflect treatment for depression during service.  

The Veteran reported that his father passed away when he was five years old.  He stated that he has a sister to whom he was not close.  He also had a brother that passed away approximately eight years earlier due to kidney failure and a drug overdose.  He reported a history of sexual abuse by a member of his family that did not live in the household.  

Upon examination, the Veteran was depressed and his thought process was slow.  He seemed to choose his words carefully.  His thoughts were pessimistic.  He stated that "I feel like it's one thing after another with my health."  He reported that he stopped drinking approximately five years earlier.  Historically, he began using drugs as a teenager.  He smoked marijuana on the weekends with wine and then progressed to pills, cocaine, and heroin.  He started using pills before entering service but indicated an increase after his injury.  He began cocaine after he separated from service.  He stated that the use of drugs and alcohol in service resulted in problems, including him missing formation.  He continued using alcohol and drugs after discharge and until he lost everything and became homeless, and he sold all his property for drug money.  He also reported that the drug and alcohol abuse led to medical problems such as hepatitis C and hypertension.  Finally, he reported that drug and alcohol abuse led to problems at work where he would take two to three hour lunches (drinking and snorting cocaine). 

The examiner found that it was less likely than not that the Veteran's depression was secondary to his service connected toe injury.  Instead, she found that the depression was primarily due to the stress of dealing with kidney disease.  She also noted a lifelong history of polysubstance abuse that contributed to destructive behavior that led to losses of personal property, relationships, and work.  Finally, she noted that the Veteran's sexual abuse may have contributed to the initial onset of depression and drug alcohol abuse.  

The Veteran submitted an October 2011 updated evaluation from Dr. H.J.C.  He returned to his office after the RO denied his claim.  The Veteran was upset by the decision, particularly the VA's position on his drug and alcohol abuse.  He once again stated that he started using substances in the military and after discharge as a means of self-medication.  The examiner noted that there was limited doubt that the Veteran's poly substance abuse was a contributor to depression.  However, the Veteran wanted VA to recognize that he has been clean and sober since 2005 and that his current success has led to attending a college program and completing school.  He was a drug and alcohol counselor.  

The Veteran stated that he suffered from kidney disease and underwent kidney dialysis three times per week.  He recognized that if he did not go, he would die.  He indicated that his kidney problems began in the 1980s.  Dr. H.J.C. also acknowledged that this most certainly could be a source of depression, but that there was an acceptance by the Veteran of his condition and recognition that there was a treatment that worked to keep him alive.  By contrast, the Veteran complained mostly about his service connected disability.  He stated that it affected him on a daily basis and that he has sought treatment for pain that led to surgery.  He stated that his condition affected all physical activity including ambulating.  He reported that he was unable to exercise, run, jog, etc.  He stated that it affected his occupational choices and interfered with his current relationship.  He stated that his intimate life was affected through depressed libido and an inability to function spontaneously.  He stated that his sleep was affected through the cramping of his toe (which would wake him up).  He stated that he was sad part of every day and felt hopeless.  

Dr. H.J.C.  continued to state that the Veteran was an individual who suffered from major depressive disorder secondary to injury to great toe, left foot.  He acknowledged that polysubstance abuse and kidney disease accounted for a large portion of his total depression.  Nonetheless, the examiner noted that the Veteran had not used alcohol or drugs for six years.  He stated that while it was difficult to separate various reasons for depression and provide percentages, the data supports a smaller proportion of depression to polysubstance abuse than other life arenas.  

The RO requested an addendum opinion from the November 2010 VA examiner.  She once again reviewed the claims file (including the opinions of Dr. H.J.C.).  She noted that a review of the post service medical records reflects that the Veteran underwent surgery on the great toe (left foot) in 2004 and had not been seen by a podiatrist since then.  She did not find records for pain management for the toe.  She did not find records regarding problems with ambulation.  She noted that behavioral observations during a November 2010 assessment indicated normal gait without an assistive device.  The Veteran received treatment regularly (with his most recent visit in June 2011) for many medical conditions; but pain in the toe or foot was not one of them.  She noted that at his November 2010 VA examination, he stated that "I feel like it's one thing after another with my health."  She noted that this indicates that these medical problems were a cause of significant distress.  The medical problems listed were history of great toe injury, end stage renal disease, history of kidney transplant (which failed several years later), liver disease, cirrhosis, diabetes, hypertension, hyperlipidemia, hypothyroidism, and gastroesophageal reflux disease (GERD).  She reiterated that the Veteran's depressed mood was less likely than not due to his service connected left great toe injury.

Following the April 2014 supplemental statement of the case, the Veteran submitted a June 2014 examination report and medical opinion from Dr. H.H.G.  The report was accompanied by a July 2014 waiver of RO consideration of the report.  Dr. H.H.G. stated that she reviewed the claims file in conjunction with the examination.  The Veteran denied a personal or family mental health history (although in his October 2010 VA examination, he noted that a maternal aunt had been committed to a mental institution).  He stated that he did not take any medication for mental health and stated that he felt uncomfortable about taking medications.  The Veteran stated that he could no longer enjoy the simplest of activities.  He reported chronic sleep impairment, including broken sleep.  He stated that "because of my injury I am not able to do things I used to, like hobbies and family activities, it's depressing."  He added that "the depression came from the foot injury.  I can't dance, jog, and do sports."  He once again reported that he self-medicated in the military due to foot pain.  He acknowledged that he was on a list for a double kidney and liver organ transplant.  He stated that his depression and anxiety symptomatology were not present prior to his time in the military.  

Dr. H.H.G. stated that the Veteran could not sustain the stress of a competitive work environment and could not be expected to engage in gainful activity due to his major depressive disorder.  She stated that the Veteran has not worked since May 2014, and that he is not able to work due to kidney problems.  She opined that the residuals of the Veteran's left great toe proximal phalanx avulsion fracture caused the major depressive disorder.  She referenced a body of literature detailing the connection between medical issues and psychiatric disorders.  She noted that the Veteran's contention that he began using substances in the military to self-medicate.  She also noted the February 1983 separation examination in which he indicated that he had depression or excessive worry.  

Analysis

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physicians in this case.

The Board notes that the when Dr. H.J.C. first examined the Veteran in October 2010, he did not have access to the claims file.  The Board notes that a lack of review of a VA claims file does not render a medical opinion incompetent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Id.  In this case, the Veteran presented an incomplete version of the relevant facts.  The Veteran reported that ever since his in-service injury to his toe, he has been in considerable pain.  However, this is in direct contrast to the February 1983 separation examination that yielded normal findings with regard to the Veteran's feet/toes, and the Report of Medical History in which he stated "I am in good health and taking no medications."  It also is contradicted by the fact that the Veteran specifically indicated, by checked box, that he did not have any foot trouble.  

At the Veteran's examination with Dr. H.J.C., he reported that he began using substances in the military as self-medication.  The examiner noted that the Veteran's history of drug and alcohol problems were silent.  However, this was in stark contrast to other reports in the claims file.  For example, a November 1992 post service treatment record reflects that the Veteran presented for detoxification in November 1992.  At that time, he stated that his drug of choice was cocaine, and that he had been using since he was 21 (which would predate service).  Additionally, at his October 2010 VA examination, he stated that he began using drugs (marijuana and wine) as a teenager, and that he then progressed to pills, cocaine, and heroin.  

Finally, at the Veteran's October 2010 examination with Dr. H.J.C., the Veteran clearly downplayed the impact of his non-service connected kidney disability.  In Dr. H.J.C.'s October 2010 examination report, it is hardly mentioned except to say that the Veteran was on dialysis and not taking any pain killers for it.  The post service treatment records once again reflect that the Veteran's kidney disability was chiefly responsible for his inability to perform activities that he used to enjoy.  The SSA records and the records of Drs. M.P. and A.W. reflect that the Veteran could not engage in sports, stand for more than a few minutes, or work because his kidney disability made him fatigued and because he was "sick all the time."  These records fail to make any mention of a toe disability.  There is no indication in the contemporaneous treatment records that the Veteran's decreased quality of life had anything to do with his service connected toe disability.  

The Board recognizes that when Dr. H.J.C. submitted an updated evaluation in October 2011, he had reviewed the claims file.  He acknowledged that the Veteran's kidney disease required dialysis three times per week.  He even acknowledged that it most certainly could be a source of depression.  However, he then stated that with regard to the kidney disease, the Veteran had accepted it.  Once again, he stated that the Veteran's service connected disability was responsible for his inability to exercise, run, and engage in similar activities.  He failed to note that the vast majority of medical evidence in the claims file making it clear that the Veteran's inability to do these activities is due to fatigue brought on by kidney disease.  He also failed to acknowledge the fact that although the Veteran complained mostly about his service connected disability, he had not sought any treatment for it since 2004.  The most recent podiatry report is dated September 2004 (Virtual VA, Document No. 3, p. 151).  The Board also notes treatment of foot disabilities arising from the Veteran's diabetes in June 2006 (Virtual VA, Document No. 3, p. 113).  However, there is no indication of treatment for toe pain as a result of his service connected disability.  Consequently, although Dr. H.J.C. had access to the claim file when he submitted his October 2011 opinion, he failed to reconcile his findings with the evidence in the claims file that overwhelmingly demonstrates that the Veteran's decreased ability to function was due to kidney disease and not to a toe disability.  

The Board finds similar inadequacies in the opinion rendered by Dr. H.H.G.  Her June 2014 examination report indicates that she reviewed the claims file.  Her report largely centered on the fact that the Veteran's depression causes serious functional impairments.  The Board notes that this fact is not in dispute.  However, in regard to the etiology of the depression, she simply noted that there is medical literature supporting that the physical disabilities can be connected to psychiatric disabilities (and in fact can cause psychiatric disabilities).  The Board notes that there is no dispute that a physical disability can cause a psychiatric disability.  The issue is whether it is at least as likely as not that the Veteran's current psychiatric disability was caused or aggravated by a service connected disability (in this case,  a toe disability for which the Veteran has not sought treatment in more than 10 years).  The only other rationale that Dr. H.H.G. offered in support of her opinion is the fact that the Veteran reported depression or excessive worry on a February 1983 Report of Medical History.  The Board notes that the Veteran clearly stated on the Report of Medical History that the cause of his depression was that he just did not like the Army.  He stated that the Army "gets him down" and that "I just don't like the Army."  Dr. H.H.G. failed to note that he also stated that he was in good health.  Consequently, the February 1983 Report of Medical History weighs against a contention that depression was caused or aggravated by a toe injury because he was depressed even in the absence of any toe disability.  

The VA examiner in November 2010 and November 2011 did a far superior job in weighing the Veteran's current contentions with the medical evidence in the claims file.  She noted that although the Veteran informed Dr. H.J.C. and H.H.G. that he had no history of substance abuse prior to service, the medical records clearly established otherwise.  She noted that despite the fact that the Veteran primarily complained of pain due his service connected disability, the medical records reflect he has sought treatment for numerous non-service connected disabilities but has not sought treatment for his service connected disability since 2004.  The Board acknowledges a minor mistake in that she presumed that the Report of Medical History (in which the Veteran indicated depression or excessive worry) predated the Veteran's injury.  The Board notes that it is dated February 1983 and was completed upon the Veteran's separation from service.  However, although the Veteran's depression did not predate the injury, it clearly predated the residuals of the injury insofar as the Veteran himself denied residuals of the injury in February 1983 by denying that he had any foot problems and by stating that he was in good health.  

The VA examiner's report was thorough in its findings and in reconciling those findings with the evidence in the claims file.  The private examination reports, while thorough in their examination of the Veteran, failed to reconcile the Veteran's reported history with the findings in the claims file.  

For the foregoing reasons, the Board finds that the VA examiner's opinion is more probative than the opinions of the private physicians.  

The Board finds, and the Veteran has admitted, that his depression is due to the fact that he cannot perform many activities that he previously enjoyed (exercise, sports, jogging, playing with kids, etc.), and from the fact that he feels older than he should as a result of these inabilities.  However, the overwhelming evidence reflects that the Veteran's inability to do these activities is the result of kidney and liver problems.  The Veteran admitted (in SSA reports, Functional Capacity Assessments, reports to Drs. A.W. and M.P., etc.) that these non-service connected disabilities left him feeling too fatigued to perform these activities.  The contemporaneous treatment records fail to reflect that the Veteran's inability to do these things was the result of a toe injury in service.  To the contrary, in the most recent VA examination for the Veteran's toe (May 2008), the examiner determined that the disability would not affect activities of daily living or on his occupation as a project specialist (desk job).

With respect to the contention that the Veteran's substance abuse was self-medication for his toe injury, the Board notes that he filed his service connection claim for his toe in December 1992 and in his July 1996 claim for an increased rating, he stated that the toe had been bothering him for three years.  Consequently, it appears that the Veteran did not begin to experience residuals of a toe injury until the early 1990s (1992/1993).  However, he appeared for detoxification in November 1992 and indicated that he had been using cocaine since he was 21.  It appears that the Veteran was engaged in substance abuse prior to the time that (by his own admission) the toe began to bother him.   

Finally, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology a psychiatric disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for major depressive disorder secondary to service connected residuals of left great toe proximal phalanx avulsion fracture is denied.  





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


